Citation Nr: 1139355	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-49 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, dementia, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to June 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

During the course of his claim and appeal, the Veteran has been diagnosed with dementia and an anxiety disorder.  Although he initially claimed entitlement to service connection for disability due to PTSD, the Veteran is not a medical expert.  His claim encompasses disability due to any psychiatric disease that had onset during or was caused by his active service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore characterized his claim as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to provide a claimant with an adequate medical examination so long as certain factors are met.  Those factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

During the course of his claim and appeal, the Veteran has been diagnosed with psychiatric disease.  This satisfies the first factor.  The second factor is satisfied by evidence in the Veteran's service treatment record documenting that he was subject to sadistic abuse by fellow servicemen and that a psychiatric condition resulted in his discharge from military service.  His own testimony provides an indication of an association between his service and his current psychiatric disease, satisfying the third factor.  There is insufficient medical evidence of record for the Board to decide this claim.  For these reasons, VA has a duty to afford the Veteran an adequate examination and obtain a relevant medical opinion.  

In August 2007 the Veteran underwent a compensation and pension (C&P) examination with regard to this claim.  The examiner determined that that the Veteran did not have PTSD.  However, he did diagnose an anxiety disorder but did not provide an adequate opinion as to whether the anxiety disorder is related to the Veteran's active service.  

The Board obtained an opinion from an independent medical examiner in July 2011.  The independent medical examiner diagnosed dementia and opined that it was not related to the Veteran's service.  He, however, stated that a formal examination would be useful to substantiate his diagnosis and opinion.  This indicates to the Board that an actual examination must be conducted so that the Board has sufficient medical evidence to determine if the Veteran does have dementia related to his active service.  

What is clearly documented in the service treatment records is that the Veteran underwent what was described as sadistic treatment from fellow Marines during his time in military service and this led to his discharge from active service.  Specifically, a March 1953 service treatment note documents that the Veteran spoke in a high falsetto voice, identified strongly in personality, appearance, and attitude with his mother, and had been subject to "sadistic horseplay" by fellow Marines.  A June 1953 Report of Board of Medical Survey documents that the Veteran suffered increasing despondency because of considerable derision and teasing directed toward him because of his high voice and personal characteristics.  This resulted in his transfer to hospital.  This led to his discharge for unfitness, not the result of his own misconduct.  

On remand, VA must afford the Veteran a C&P examination and obtain an expert opinion as to whether he has dementia, and whether any dementia or his diagnosed anxiety disorder or other psychiatric disease had onset during his active service or was caused by his active service.  

Turning to another matter, the June 1953 Report of Board of Medical Survey refers to the Veteran's hospitalization during service.  An Abstract of Service appears to show that the Veteran was in the U.S. Naval Hospital, at Camp Pendleton, California from March 25, 1953 to June 12, 1953.  There are however no records from the time of that inpatient treatment.  On remand, VA must obtain any available records of inpatient (clinical) treatment of the Veteran during this time frame.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any and all available records of inpatient (clinical) treatment of the Veteran at the U.S. Naval Hospital Camp Pendleton, California from March 25, 1953 to June 12, 1953.  Associate any and all obtained records with the claims file.  If the records are not obtained, include in the claims file documentation of all efforts to obtain the records.  

2.  Then, after completing the above development, ensure that the Veteran is scheduled for a C&P examination to determine whether his diagnosed anxiety disorder is related to his active service and to determine if he does have dementia and if that disease, or any other psychiatric disease that the examiner diagnoses, is related to his active service.  The claims file, including a copy of this remand, must be provided to the examiner, the examiner must review the claims file and this remand, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a detailed rationale for any and all conclusions reached.  Due to the complexity of this case, the examination and claims file review must be conducted by a psychiatrist or psychologist.  The examiner is asked to address the following:  

(a)  Identify any and all psychiatric diseases that the Veteran has had at any time since he filed his claim for VA compensation benefits in November 2006.  The examiner must make a specific determination as to whether the Veteran has had dementia at any time since November 2006.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed anxiety disorder, or dementia if the conclusion is that he has had dementia, or any other disease that the examiner diagnosis, were caused by the events of his active service as documented in the service treatment record dated in March, 1953 and the service Report of Board of Medical Survey dated in June 1953.  The examiner is advised that regardless of the comments in the documents as to the conditions he experienced prior to entrance into service, there is a legal presumption operative in this case that he was sound when he entered active service in December 1952.  The examiner is asked to address in detail the statements found in the March 1953 and June 1953 documents and how the events document therein, and the Veteran's reactions to the events, relate or do not relate to his current psychiatric disability.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


